33 F.3d 52
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry E. PATTERSON, Petitioner Appellant,v.Robert W. DULING, Jr.;  Joseph D. Morrissey;  Gary R.Hershner;  Reno S. Harp, III;  William H. Hauser;Larry W. Burchett;  Unknown Persons,Respondents Appellees.
No. 94-6645.
United States Court of Appeals, Fourth Circuit.
Submitted July 19, 1994.Decided August 16, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-94-13-3)
Larry E. Patterson, appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL, LUTTIG and WILLIAMS, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Because a judgment in Appellant's favor would necessarily imply the invalidity of his conviction, his claim is not cognizable under Sec. 1983.  See Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  Patterson v. Duling, No. CA-94-13-3 (E.D. Va.  May 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED